Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14, 17-21 and 25 are currently pending in the instant application.  Applicants have amended claims 1, 9,18-21 and 25 and canceled claims 15, 17 and 22-24 in an amendment filed on September 24, 2021.  Claims 1-3, 7-10, 17 and 25 are rejected and claims 4-6, 11-14 and 18-21 are objected in this Office Action.
I.	Priority
The instant application is a DIV of 16/620,493, filed on December 7, 2019 PAT 11130729 which is a 371 of PCT/US2018/037061, filed on June 12, 2018 which claims benefit of US Provisional Application 62/518,929, filed on June 13, 2017. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 24, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thuillier, et al. (Accession No. 1963:435302 CAPLUS) or Ohmomo, et al. (Accession No. 1990:178171, CAPLUS) or Caulkett, et al. (Accession No. 1992:571476, CAPLUS). The instant invention claims  

    PNG
    media_image1.png
    175
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    257
    654
    media_image2.png
    Greyscale
 
 The Thuillier, et al. reference teaches acetamide derivatives such as 
    PNG
    media_image3.png
    237
    428
    media_image3.png
    Greyscale
 (See RN 1158-33-4) wherein X is 1; Y is 2; R3 is H; R4 is Cl; R1 is ethyl; R2 and R2’ are ethyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Ohmomo, et al. reference teaches acetamide derivatives such as 
    PNG
    media_image4.png
    166
    390
    media_image4.png
    Greyscale
 (See RN 126485-71-0) wherein X is 1; Y is 2; R3 is H; R4 is Br; R1 is methyl; R2 and R2’ are methyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Caulkett, et al. reference teaches acetamide derivatives such as 
    PNG
    media_image5.png
    199
    481
    media_image5.png
    Greyscale
 (See RN 139181-33-2) wherein X is 1; Y is 2; R3 or R4 is OH and the other is H; R1 is methyl; R2 and R2’ are methyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  



	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kovacs, et al. (WO 2018/067638 A2).  The instant invention claims  

    PNG
    media_image6.png
    460
    700
    media_image6.png
    Greyscale

 The Kovacs, et al. reference teaches HMGB1 inhibitors such as 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    35
    669
    media_image8.png
    Greyscale
 (See page 14, paragraph 59) wherein R3 is methoxy; R4 is H; X is 2; Y is 2; R1 is ethyl; and both R2 and R2’ are ethyl and pharmaceutical compositions comprising these compounds for the use in the treatment of Parkinson’s disease, systemic lupus erythematosus, etc.  (see page 18, paragraph 67).  The prior art further teaches that the compounds can be used in combination with other treatment agents such as antimalarials, antibiotics, etc. (see page 18, paragraph 70).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


	35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over GB 1100936 A. Applicants claim 


    PNG
    media_image1.png
    175
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    257
    654
    media_image2.png
    Greyscale
 
 


The Scope and Content of the Prior Art (MPEP §2141.01)
GB 1100936 A teaches phenoxy-acetic acid derivatives that have analgesic and anti-inflammatory activity (see page 5, lines 1-10) . The invention is represented by the general formula: 

    PNG
    media_image9.png
    66
    334
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    172
    276
    media_image10.png
    Greyscale
(see page 1, lines 15-29).
	The prior art also teaches specific compounds such as 

    PNG
    media_image9.png
    66
    334
    media_image9.png
    Greyscale
wherein A is 
    PNG
    media_image11.png
    84
    118
    media_image11.png
    Greyscale
 wherein R3 is ethoxy; R4 is H; X is 1; Y is 2; R1 is H; and both R2 and R2’ are ethyl (see compound e, page 3) which has both analgesic and anti-inflammatory activity (see page 5).


The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of GB 1100936 A and the instant invention is that the prior art compounds have a H substituted on the N atom (N-R1) whereas the instant compounds can have a methyl substituted on the N atom. Therefore, it would be Me vs. H.	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Wood, 141 F.2d 127, 60 USPQ 548 (CCPA 1944), it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. Me and H are considered obvious variants and are expected to have similar activity.  For example, it is obvious to prepare a methyl substituted nitrogen when the art teaches a hydrogen substituted nitrogen with a reasonable expectation of success.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare obvious variants based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare a methyl substituted nitrogen instead of a hydrogen substituted nitrogen as seen in the prior art reference of GB 1100936 A.  A strong prima facie obviousness has been established.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 25 depends on claim 1 which applicants have amended claim 1 to delete hydrogen from the definition of variable R1 but some of the compounds listed in claim 25 have R1 as hydrogen such as 4-[3-[2-(dimethylamino)ethylamino]-3-oxopropoxy]benzoic acid 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.  Therefore, these compounds where R1 is hydrogen lack antecedent basis.  Applicants are suggested to amend claim 25 to delete the compounds where R1 is hydrogen to overcome the rejection.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Applicants have failed to defined what Formula I and Formula 2 are in claim 17 which is an independent claim. The examiner must refer to the specification to find the structures of Formula 1 and Formula 2.  A claim referring to the specification is improper except in rare instances and fails to particularly point out the subject matter that applicant regards as the invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  To overcome the rejection, Applicants need to insert the structures and variable definitions of formula 1 and formula 2 in claim 17 found on pages 4 and 5, respectively.


IV.	Objections

Dependent Claim Objections
Dependent Claims 4-6, 11-14 and 18-21 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626